—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 26, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
*1011Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his employment as a security guard due to disqualifying misconduct for fighting on the job with a coworker. Fighting with a coworker at work, regardless of who initiates the altercation, can constitute disqualifying misconduct (see Matter of Romano [Commissioner of Labor], 291 AD2d 776; Matter of Benton [Avon Injected Rubber & Plastics—Commissioner of Labor], 268 AD2d 936). Although claimant disagreed with the shift supervisor’s testimony that claimant participated in the altercation by throwing punches at his coworker, this created a credibility issue for the Board to resolve (see Matter of Perez [Commissioner of Labor], 284 AD2d 705).
Cardona, P.J., Mercure, Crew III, Lahtinen and Kane, JJ. concur. Ordered that the decision is affirmed, without costs.